DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, it is unclear what the metes and bounds are of the final three lines “wherein a width of each of the plurality…before being bent”. The recitation of a condition of the device (prebent width) which, by definition, no longer exists in the final product cannot limit the final product. For purposes of the following action, in order to facilitate a more compact prosecution, this limitation will be interpreted as if it were properly formatted as a product-by-process limitation and any device which could have been formed from a “prebent” shape equal to or greater than the width of the louver in the final product will be treated as meeting this limitation.
Regarding claims 2 and 11, the metes and bounds of the phrase “are bent one or more times” are unclear. It is not clear whether the recitation is an attempt to recite that the louvers contain one or more bends (noun) despite the use of the verb form “are bent”. As written, the claim appears to require a particular method of manufacturing requirement in an apparatus claim. As with claims 1 and 10, these claims will be interpreted as if they properly recited a product-by-process limitation.

In claims 7 and 16, it is unknown what the meaning of “directed to a direction parallel to the first direction” might be. Correction and/or clarification is required.
Regarding claims 9 and 20, firstly the terms “outward” and “inward” are relative terms which lack a definition of what they are relative to. Secondly, the final two lines are confusing. It is not clear whether a valid selection constitutes (a) ‘inward’ and ‘outward’ portions as a group (e.g. two sets of louvers, both either ‘inward’ or ‘outward’), (b) a set of louvers each on one of the ‘inward’ and one of the ‘outward’ portions, or (c) any single one of the portions that satisfies either an ‘inward’ or ‘outward’ condition formed with louvers. It is also not clear that the language describes any exclusionary necessities. In other words, it appears that having any louvers on any inclined portion meets the claim language and that having louvers on every inclined portion also meets the claim language. This non-exclusionary interpretation is applied below in the art rejection.
Claims 2-9 and 11-20 are also rejected for depending from claims 1 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2011/0120681).
Regarding claim 1, Seo teaches a heat exchanger comprising heat transfer tubes (20a, b, etc.) configured to guide a refrigerant; and a plurality of fins (30; Fig. 3) installed which the heat transfer tubes pass through (Figs. 3, 6), configured to be spaced apart from each other in a second direction (Fig. 6; left-right) perpendicular to a first direction (Fig. 6; “F”) such that air passes through the fins in the first direction (Fig. 6); wherein the plurality of fins each includes a plurality of inclined portions (41-44; Figs. 3 and 4) connected to each other in a zigzag form (Fig. 4) and inclined with respect to the first direction (Fig. 4), and a plurality of louvers (60, 70) formed by portions of the plurality of inclined portions that are cut and bent to form an angle with the inclined portions (see Fig. 4); as the louvers of Seo could have been formed such that they were cut from the sheet prior to then being bent at either the same or a greater width than their final width, Seo is considered to meet the final limitation under a product-by-process rationale (see 112 section above).

Seo further teaches that: the louvers extend in the first direction (see Fig. 4) and are indistinguishable from louvers which have been bent at least a single time (i.e. bend away from the plane of the respective inclined portion), per claim 2; each louver includes a central portion connected to the inclined portion (see Figs. 3 and 4), a first end extending from one side of the central portion toward an upstream side in the first direction (see Fig. 4) and a second end portion extending from the other side of the central portion toward a downstream side in the first direction (see Fig. 4), per claim 3; the first and second end portions extend with an inclination approximately aligned with the first direction (see Fig. 4), per claim 4; the plurality of fins include four inclined portions (41-44) and louvers are formed on the four inclined portions (Fig. 4), per claims 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kawanabe (US 5,775,413).
Regarding claim 10, Seo teaches a heat exchanger comprising heat transfer tubes (20a, b, etc.) configured to guide a refrigerant; and a plurality of fins (30; Fig. 3) installed which the heat transfer tubes pass through (Figs. 3, 6), configured to be spaced apart from each other in a second direction (Fig. 6; left-right) perpendicular to a first direction (Fig. 6; “F”) such that air passes through the fins in the first direction (Fig. 6); wherein the plurality of fins each includes a plurality of inclined portions (41-44; Figs. 3 and 4) connected to each other in a zigzag form (Fig. 4) and inclined with respect to the first direction (Fig. 4), and a plurality of louvers (60, 70) formed by portions of the plurality of inclined portions that are cut and bent to form an angle with the inclined portions (see Fig. 4); as the louvers of Seo could have been formed such that they were cut from the sheet prior to then being bent at either the same or a 
Seo does teach that the heat exchanger is part of an air conditioner (Para. [0005]) but does not specify whether it is an indoor or outdoor heat exchanger.
Kawanabe teaches that it is old and well-known in the art to form air conditioning systems with outdoor (4) and indoor (7) units which both share the same construction (see Fig. 4 which labels the heat exchanger as either 4 or 7).
It would have been obvious to one of ordinary skill in the art to utilize the heat exchanger of Seo as both an outdoor and indoor unit, as taught by Kawanabe, in order to reduce the complexity and number of parts in the air conditioning system.

Seo further teaches that: the louvers extend in the first direction (see Fig. 4) and are indistinguishable from louvers which have been bent at least a single time (i.e. bend away from the plane of the respective inclined portion), per claim ; each louver includes a central portion connected to the inclined portion (see Figs. 3 and 4), a first end extending from one side of the central portion toward an upstream side in the first direction (see Fig. 4) and a second end portion extending from the other side of the central portion toward a downstream side in the first direction (see Fig. 4), per claim 12; the first and second end portions extend with an inclination approximately aligned with the first direction (see Fig. 4), per claim 13; the plurality of fins include four inclined portions (41-44) and louvers are formed on the four inclined portions (Fig. 4), per claims 19 and 20.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Heidenreich (US 2008/0190588).
Seo does not teach the louver shapes of claims 5-7.

It would have been obvious to one of ordinary skill in the art to utilize the louver shape taught by Heidenreich in the device of Seo as they are known art equivalents.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kawanabe and Heidenreich.

Seo, as modified, does not teach the louver shapes of claims 14-16.
Heidenreich teaches that the louvers formed in accordance with Seo (embodiment of Fig. 4a) are known art equivalents to the louvers of embodiment of Figure 4b. These louvers have first and second end portions which are parallel to the flow direction (see Figs. 3b and 4b; air flow direction is equivalent to the “first direction” in Seo), per claims 14 and 16; and the first and second end portions have a curve that gradually approaches alignment with the flow direction (see Figs. 3b and 4b; air flow direction is equivalent to the “first direction” in Seo), per claim 15.
It would have been obvious to one of ordinary skill in the art to utilize the louver shape taught by Heidenreich in the device of Seo as they are known art equivalents.

Regarding claims 17-18, Seo, as modified, teaches that the louvers include a central portion connected to the inclined portion (see Figs. 3 and 4), a first end extending from one side of the central 
Heidenreich teaches that the louvers formed in accordance with Seo (embodiment of Fig. 4a) are known art equivalents to the louvers of embodiment of Figure 4b. These louvers have their first and second portions which extend on opposite sides from the central portion formed as curves (see Fig. 4b), per claim 17, the ends of which are parallel to the flow direction (see Figs. 3b and 4b; air flow direction is equivalent to the “first direction” in Seo), per claim 18.
It would have been obvious to one of ordinary skill in the art to utilize the louver shape taught by Heidenreich in the device of Seo as they are known art equivalents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763